Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-10 are currently pending.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Yamane (US 6,891,048), in view of Yang (CN101054371-English machine translation provided herein).
Yamane teaches a process for the production of glycolide by polymerizing an aqueous solution of glycolic acid into a glycolic acid oligomer and depolymerizing by heating of a glycolic acid oligomer in the presence of a di- or poly-valent sulfate and/or iron sulfates. See col. 6, lines 37-44; col. 13, lines 28-29. Iron sulfates is a group that encompasses only two components, iron (II) sulfate and iron (III) sulfate. The organic acid salt includes di- or poly-valent cationic salt of lactic acid or glycolic acid, with magnesium, nickel, iron, copper, zinc, zirconium or aluminum. See col. 6, lines 45-61. To incorporate the sulfate and/or an organic acid salt in the form of di- or poly-valent cations into the glycolic acid oligomer, the salt cations are added to the staring material glycolic acid solution. See column 7, lines 4-9. The amount of sulfate salt is used in an amount of 0.01 to 10 grams, and preferably 0.02 to 5 grams per mole of glycolic acid (col. 13, lines 55-59). Example 5 showed the use of 0.5 g of ferric sulfate (nonahydrate) per mole of glycolic acid. This is an 889.679 ppm solution.  Yamane also found that the use of a high-boiling, non-basic organic solvent enables the depolymerization reaction of the glycolic acid oligomer to proceed smoothly. See at least col. 4, lines 8-11. The solvent at the depolymerization step is preferably a polyalkylene glycol diether of formula 
    PNG
    media_image1.png
    52
    310
    media_image1.png
    Greyscale
. See column 10 for exemplary solvents. The gycolide is recovered by distillation performed concurrently with the depolymerization. See at least column 9, lines 10-12. Yamane additionally teaches that fresh feeds of the glycolic acid oligomer can be additionally added into the depolymerization reaction during or after the glycolide and solvent are co-distilled out. See column 8, lines 31-34 and column 9, lines 36-40.


    PNG
    media_image2.png
    78
    320
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    71
    308
    media_image3.png
    Greyscale
. Yang teaches the use of iron acetylacetonate, ferric chloride, ferrous lactate, or other catalyst salts for the depolymerization reaction of the glycolic acid oligomer. See original document: page 9, line 22 onwards; machine translation: page 6, second paragraph of 4 Catalyst. The catalyst salt is added to the starting material glycolic acid. Yang uses glycolic acid crystals as starting material but explicitly suggests that it is possible to use a commercially available aqueous solution of glycolic acid as starting material. See original document: page 7, line 3 onwards; machine translation: page 4, first paragraph of 1 Polycondensation of glycolic acid.
Ascertainment of the difference between the prior art and the claims (MPEP § 2141.02)
The difference between the process of Yamane and claims 1-3 and 8-10 is the catalyst used in the depolymerization reaction. Specifically, Yamane used ferric sulfate instead of ferrous sulfate or ferrous lactate as catalyst.
Finding of prima facie obviousness – rationale and motivation (MPEP § 2142-2413)
The level of ordinary skill in the art is high. Someone performing these reactions would be trained in organic chemistry and would recognize that the catalysts ferric sulfate, ferrous sulfate and ferrous lactate are used in the same type of reactions, thus, 
Thus, pursuant to the Supreme  Court rationales in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007), at least exemplary rationales (A), (B)  and (G) apply in this case:
(A)    Combining prior art elements according to known methods to yield predictable results;
(B)    Simple substitution of one known element for another to obtain predictable results;
            (G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 is unclear. It recites “in the depolymerization step, the glycolic acid oligomer is added”. The depolymerization step at claim 1 already has the glycolic acid oligomer. Is this additional glycolic acid oligomer added to the existing glycolic acid oligomer? If this is the case, Applicant should consider replacing “the glycolic acid oligomer is added” with “a fresh feed of the glycolic acid oligomer is additionally added”.

Claim Objections
Claims 4-7 are objected to for depending of rejected claims.
Claims 1-3 and 8-10 are rejected. No claim is in condition for allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALERIE RODRIGUEZ-GARCIA whose telephone number is (571)270-5865. The examiner can normally be reached Monday-Friday 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph K McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VALERIE RODRIGUEZ-GARCIA/           Primary Examiner, Art Unit 1626